              So Ordered.

              Dated: January 12, 2021


                                                                   Beth E. Hanan
                                                                   United States Bankruptcy Judge


                                     UNITED STATES BANKRUPTCY COURT
                                   FOR THE EASTERN DISTRICT OF WISCONSIN

 In re                                                               Chapter 13
 MARY MARIE HARRELL                                                  Case No. 20-27381-BEH

                                   Debtor.


                               ORDER RESOLVING TRUSTEE’S OBJECTION
                                    TO CONFIRMATION OF PLAN



The Chapter 13 Trustee represents that the Trustee and the Debtor, through counsel, have agreed that the

Trustee’s Objection to Confirmation may be sustained on the following terms:

             On or before January 29, 2021, the Debtor shall file a feasible Amended Plan..

IT IS THEREFORE ORDERED THAT:

Based on and subject to these agreed terms, the Trustee’s Objection to Confirmation is sustained.

                                                           #####




Prepared by:
Robert W. Stack, Staff Attorney
Office of the Chapter 13 Trustee
P O Box 510920
Milwaukee, WI 53203
T: (414) 271-3943
info@chapter13milwaukee.com
             Case 20-27381-beh               Doc 26   Entered 01/12/21 13:53:00      Page 1 of 1
